DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZA 849811 (appears on PTO-1449) in view of Fergolente et al. (Water Content in Biodiesel, Diesel, and Biodiesel-Diesel Blends-appears on the PTO-892).
 	ZA teaches a biocidal composition for the control of microorganisms which occur in hydrocarbon fuels, especially diesel fuel (see page 2, first paragraph).  The biocide is obtained by reaction of formaldehyde and benzyl alcohol (benzyl alcohol mono-hemiformal)( see page 3, paragraph 3 through page 4).  The biocidal material is used in various proportions, based upon the nature of the constituents of the biocide composition and fuel (see all of page 6 Table 1).  ZA meets the limitations of the claims other than the differences that are set forth below.
 	ZA does not specifically teach a mixture wherein biodiesel is present.  However, Fregolente teaches biodiesel, diesel,  and biodiesel blends and the water content of these fuels. Fregolente teaches that biodiesel has a high affinity toward moisture and that water in biodiesel and diesel can cause problem, such as microbial growth in fuel tanks and transportation equipment (see abstract).  
 	It would have been obvious to one of ordinary skill in the art to replace the diesel of ZA with biodiesel to produce an environmentally friendly fuel with a low affinity toward moisture and low or no microbial growth or to combine the diesel of ZA with biodiesel to extend the fuel and to have a low affinity toward microbial growth.  Since biodiesel has a high affinity toward moisture, it would have been obvious to add benzyl hemiformal to the biodiesel to prevent the growth of microbials in the biodiesel and/or the diesel.
 	With respect to the proportions, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the benzyl hemiformal through routine experimentation for the best 
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17430159/20220325